EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. William Gehris on 02/17/2021.
The application has been amended as follows: 
A-Claims 4, 9, 10, and 17 have been canceled.
B-Claims 3 and 5 have been amended as follows:
--Claim 3 (amended): A device for accommodating at least one battery on a power tool, the device comprising: 
a receiving plate for detachably holding the at least one battery, including at least one contact device for connecting the battery to the power tool; and 
a double hinge device having a first and a second rotation axis, the first rotation axis being positioned on a housing of the power tool, and the second rotation axis being positioned on the receiving plate, so that the receiving plate is reversibly pivotable between a first and a second position relative to the housing around the first as well as the second rotation axis;
wherein the receiving plate contains a first and a second guide pin and the housing contains a first and a second guide groove, the first guide groove being designed to accommodate and guide the first guide pin, and the second guide groove being designed to accommodate and guide the second guide pin, so that the receiving plate is guided between the first and the second positions at least during the pivoting movement; and
wherein the receiving plate has a third guide pin and a fourth guide pin, and the double hinge device includes a connecting element having a first pivot bearing and a second pivot bearing, the third guide pin being received in the first pivot bearing and the fourth guide pin in the second pivot bearing.--
--Claim 5 (amended): A power tool comprising: 
a housing; and 
a device for accommodating at least one battery on the power tool, the device including: 
a receiving plate for detachably holding the at least one battery, including at least one contact device for connecting the battery to the power tool; and 
a double hinge device having a first and a second rotation axis, the first rotation axis being positioned on the housing, and the second rotation axis being positioned on the receiving plate, so that the receiving plate is reversibly pivotable between a first and a second position relative to the housing around the first as well as the second rotation axis;
wherein the receiving plate contains a first and a second guide pin and the housing contains a first and a second guide groove, the first guide groove being designed to accommodate and guide the first guide pin, and the second guide groove being designed to accommodate and guide the second guide pin, so that the receiving plate is guided between the first and the second positions at least during the pivoting movement; and
wherein the receiving plate has a third guide pin and a fourth guide pin, and the double hinge device includes a connecting element having a first pivot bearing and a second pivot bearing, the third guide pin being received in the first pivot bearing and the fourth guide pin in the second pivot bearing.--
The following is an examiner’s statement of reasons for allowance: claims 3 and 5 are allowable for setting forth a device for accommodating at least one battery on a power tool comprising a receiving plate for detachably holding the at least one battery and a double hinge device having a first and a second rotation axis, wherein the receiving plate contains a first and a second guide pin and the housing contains a first and a second guide groove, the first guide groove being designed to accommodate and guide the first guide pin, and the second guide groove being designed to accommodate and guide the second guide pin, so that the receiving plate is guided between the first and the second positions at least during the pivoting movement; and wherein the receiving plate has a third guide pin and a fourth guide pin, and the double hinge device includes a connecting element having a first pivot bearing and a second pivot bearing, the third guide pin being received in the first pivot bearing and the fourth guide pin in the second pivot bearing.

However, Lin does not teach wherein the receiving plate contains a first and a second guide pin and the housing contains a first and a second guide groove, the first guide groove being designed to accommodate and guide the first guide pin, and the second guide groove being designed to accommodate and guide the second guide pin, so that the receiving plate is guided between the first and the second positions at least during the pivoting movement; and wherein the receiving plate has a third guide pin and a fourth guide pin, and the double hinge device includes a connecting element having a first pivot bearing and a second pivot bearing, the third guide pin being received in the first pivot bearing and the fourth guide pin in the second pivot bearing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/PHONG H NGUYEN/           Examiner, Art Unit 3724